Case 20-10343-LSS Doc 4994 Filed 05/25/21 Page1of2

Claim # wy

May 15, 2021

Dear Judge Silverstein;

My noe

| was asked to write you a letter about what happened to me when | was in the Boy Scout of
America. |am a Abused Survivor from the Boy Scout back in 1974, 1975, 1976.

1974 on Mt. Mansfield. He would threaten me not to say anything to anyone. But! did tell another
leader but nothing was done.

 
 
   

In 1975 when | saw [bgain at camp | got scared. Because | knew it would start up again. We
were at Mt. Washington. Again, | told someone and nothing was done.

1976 on Mt. Katona againfvas still there. And he did it again to me. This time | have had
enough. | was older so | dropped out of the Boy Scouts.

| then turned to drugs to numb the pain. Eventually | turned to stealing to support my habit.
From the time | was 18 thru 45 | was in and out of Jail. | did try to get counseling over the years but the
pain was still there.

| believe the Boys Scout should come forth and pay for their crimes. Because | know | am not
the only one. They should publish an apologue to everyone as to what happened and why they covered
it up. | know other boys complained to other leaders. And all they did was move people around.

Thank you for taking the time to listen to me. If you have any questions, you may call me at any
time. My number si

 

 

LOIULSIC
UMNVE Sh

oor
“Horr
ee

So ae
rm >

8 WY SZ AVH 1202

.
.

1UVMV 1
'HN09 A
IS

TI

 

 
teecer- we,

 

- ll ushine Layss Sher lyersteia
v we | iS S FF Lari kregtey CASE
- SAY earke-- SP. o "opt

4), dyn 1g ye DLE,
JE IO

ISSO ESoe4 COZ reaps ait poi

Case 20-10343-LSS Doc 4994 Filed 05/25/21 Page 2 of2

 

 
